DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the processor is configured to: read a value … query each component … create a network graph … generate routing tables … in claim 1; the processor is further configured to program the routing tables … in claim 2; each component of the communication fabric is 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moyes (US 2009/0016355, filed in IDS) in view of Warren et al. (US 2006/0165115) and Nair (US 2016/0127191, filed in IDS).
Regarding Claim 1, Moyes teaches a system comprising: a communication fabric ([0008] lines 4-5, communication fabric) comprising a plurality of components ([0009] a plurality of nodes); a processor ([0029] bootstrap processor) coupled to the communication fabric ([0008] communication fabric), wherein the processor is configured to:
read a value ([0049] the database should be implemented to have a structure so that the entries in the database are as compact as possible. In an exemplary embodiment, the fields include a 1 byte node count), wherein the value specifies a number of 
query each component of the communication fabric by reading a register for each component ([0032] node 0 reads the token and the default link from the default_link register of node 1; [0033] Again, node 0, after it establishes (routes) a link to node 2, reads the token and the Default_Link register of node 2);
create a network graph ([0041] After a match is found between the discovered topology and one of the stored abstract routing tables; [0042] The discovered topology can be described as a graph where the node and link numbers are known; [0053] Once a stored abstract topology has been identified as isomorphic to the discovered topology, the stored abstract topology is modified to include the discovered node) based on said query of each component of the communication fabric ([0032] node 0 reads the token and the default link from the default_link register of node 1; [0033] Again, node 0, after it establishes (routes) a link to node 2, reads the token and the Default_Link register of node 2); and
generate routing tables based on the network graph ([0029] discovery process generates routing tables at 303 representing the discovered topology; [0039] the system discovers the fabric, generates routing tables based on the discovered fabric, and loads the routing tables (with limited capability) based on the discovered fabric into the nodes).
	However, Moyes does not teach read a value from a fabric block instance count register; wherein each register comprises at least an indication of a block type of a 
In an analogous art, Warren teaches read a value from a fabric block instance count register ([0030] active device count register 220; FIG. 2, 220).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Warren’s count register with Moyes’s system in order to achieve controlling device access fairness in frame- based switches by automatically and continuously counting the number of active devices connected to each port and the type of devices connected to each port, and adjusting fairness accordingly (Warren [0010]). In addition, by reading the component count from a register, any insertion or deletion of the components in the communication fabric can be detected, and the routing tables can be updated accordingly to have an optimal packet routing.
	The combination of Moyes and Warren does not teach wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core.
	In an analogous art, Nair teaches wherein each register comprises at least an indication of a block type of a corresponding component and, for block types that are processing units, a number of processor cores and memory channels per processor core ([0050] each node communicates with every other node in the clustered system with its node type, available resources that can be shared with other nodes, resources required by it, among other potential information. Although the scope of the present resource types, available network type and bandwidth, storage type and size (i.e., memory channels), resources type and size that can be dedicated to a node (e.g., flash), number of compute nodes (i.e., number of processor cores) that can optimally share a shared resource, etc).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nair’s method with Moyes’s system so that a multi-node system may be configured to perform a topology discovery. Then based on this topology, relevant resources and paths may be configured to enable communication between the resources before enabling the sharing of I/O resources among the multiple nodes in the system (Nair [0021]). Thus, it can provide an automatic means to discover the node interconnect topology, discover the resources required by each node and the resources available at or coupled to each node. In this way, embodiments provide flexibility to build systems with varying network topologies and resources with the same basic building blocks ([Nair [0019]).

	Regarding Claim 2, the combination of Moyes, Warren and Nair, specifically Moyes teaches the processor is further configured to program the routing tables into the plurality of components of the communication fabric ([0029] The computed routing tables are loaded into the fabric at 309 starting at the leaf nodes, working back towards the root node).



Regarding Claim 4, the combination of Moyes and Warren does not teach each register comprises one or more of types and number of command and data ports, data bus width, and neighbor instance identifiers (IDs), and/or fabric IDs.
In an analogous art, Nair teaches each register comprises one or more of types and number of command and data ports, data bus width, and neighbor instance identifiers (IDs), and/or fabric IDs ([0040] a neighbor NodeID map for a node with NodeID as NodeIDi (i=1, 2, . . . n, where n is an integer that represents number of nodes in the clustered system) and PortID as PortIDj (j=1, 2, . . . n, where n is an integer that represents the number of fabric ports in any given node) may take the form of: NodeIDi { number of Ports(N), number of trained ports (K), NodeIDs connected to each ports of the node . . . }; [0113] the neighbor map including a first number of ports of the first node, a second number of trained ports of the first node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nair’s method with 

Regarding Claim 6, the combination of Moyes and Warren does not teach the network graph is created based on one or more of the indications of block type, processing units, number of processor cores, and memory channels per core.
In an analogous art, Nair teaches wherein the network graph is created based on one or more of the indications of block type, processing units, number of processor cores, and memory channels per core ([0050] each node communicates with every other node in the clustered system with its node type, available resources that can be shared with other nodes, resources required by it, among other potential information. Although the scope of the present invention is not limited in this regard, such information may include resource types, available network type and bandwidth, storage type and size, resources type and size that can be dedicated to a node (e.g., flash), number of compute nodes that can optimally share a shared resource, etc); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nair’s method with Moyes’s system so that a multi-node system may be configured to perform a topology discovery. Then based on this topology, relevant resources and paths may be configured to enable communication between the resources before enabling the sharing of I/O resources among the multiple nodes in the system (Nair [0021]). Thus, it can provide an automatic means to discover the node interconnect topology, discover the resources required by each node and the resources available at or coupled to each node. In this way, embodiments provide flexibility to build systems with varying network topologies and resources with the same basic building blocks ([Nair [0019]).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyes in view of Warren et al., Nair and Grafton (US 2015/0269396).
Regarding Claim 5, the combination of Moyes, Warren and Nair, specifically Moyes teaches the fabric block instance count register stores an indication of a total number of fabric components in the system ([0049] 1 byte node count (NodeCnt) indicating the number of nodes in the topology).
However, the combination of Moyes, Warren and Nair does not teach the fabric block instance count register is located at a fixed address.
In an analogous art, Grafton teaches the fabric block instance count register is located at a fixed address ([0008] register may have a fixed address space).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Grafton’s fixed-address register with Moyes’s system so that the register can be protected without 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moyes in view of Warren et al., Nair, Wang et al. (US 2011/0035529) and Kruckemyer et al. (US 2016/0188473).
Regarding Claim 7, the combination of Moyes, Warren and Nair does not teach the indication of a block type stored a fabric block instance count register is an indication that a corresponding block is one of a coherent master, a non-coherent master, a coherent slave, a non-coherent slave or crossbar.
In an analogous art, Wang teaches the indication of a block type stored a fabric block instance count register is an indication that a corresponding block is one of a master, a slave or crossbar ([0038] The crossbar interconnect 404 includes a first set of masters 405, a second set of masters 407, a third set of masters 409, a first slave 430, a second slave 431, a third slave 432, and a fourth slave 433 (i.e., types of master and slave)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wang’s method with 
The combination of Moyes, Warren, Nair and Wang does not teach a coherent master, a non-coherent master, a coherent slave, a non-coherent slave.
In an analogous art, Kruckemyer teaches a coherent master, a non-coherent master, a coherent slave, a non-coherent slave ([0028] Embodiments disclosed herein are directed to use in coherent subsystems and refer to DRAM and SRAM slaves as examples. The invention is not limited to any particular type of coherent subsystem or any particular types of slaves or any specific type of memory; [0037] some masters need not access non-memory or non-coherent memory addresses. In such embodiments, decoders 210 are not present. In the embodiment of FIG. 2, transactions to non-memory locations and non-coherent memory locations are sent to slaves 215).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kruckemyer’s method with Moyes’s system so that both coherent and non-coherent types of components can be included in the fabric system. Thus, the applications of the system can be expanded and improved.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Moyes in view of Warren et al., Nair and Meyer (US 2018/0048562).
Regarding Claim 13, the combination of Moyes, Warren and Nair, specifically Moyes teaches a processor creating the network graph ([0041] After a match is found between the discovered topology and one of the stored abstract routing tables; [0042] The discovered topology can be described as a graph where the node and link numbers are known; [0053] Once a stored abstract topology has been identified as isomorphic to the discovered topology, the stored abstract topology is modified to include the discovered node) and generating routing tables based on the network graph ([0029] discovery process generates routing tables at 303 representing the discovered topology; [0039] the system discovers the fabric, generates routing tables based on the discovered fabric, and loads the routing tables (with limited capability) based on the discovered fabric into the nodes).
However, the combination of Moyes, Warren and Nair does not teach a security processor.
In an analogous art, Meyer teaches a security processor ([0073] security processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Meyer’s security processor with Moyes’s system in order to minimize or eliminate snooping and corruption among devices executing in different application domains, and minimize or eliminate malicious activity between application domains (Meyer [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shetty et al. (US 2018/0241632) teaches method for network topology discovery.
Lee et al. (US 2016/0277817) teaches switch and select topology for photonic switch fabrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413